ORDER

PER CURIAM
Antoine D. Barton (Appellant) appeals the judgment of the Circuit Court of the City of St. Louis, entered after a jury trial, finding him guilty of first-degree murder arid armed criminal action. On appeal, Appellant asserts the trial court erred by .admitting jailhouse phone recordings of a State witness for two reasons: (1) the State committed a discovery violation by giving late notice to Appellant of its intent to use the recorded phone calls, and (2) the State failed to lay a proper foundation to admit the recorded phone calls. Finding no error, we affirm. ,
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, ■ provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b).